BROOKFIELD INVESTMENT FUNDS FORM OFTHIRD AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS THIRD AMENDMENT dated as of the [] day of [], 2015, to the Transfer Agent Servicing Agreement, dated as of September 20, 2011, as amended on November 15, 2013 and November 1, 2014 (the “Agreement”), is entered into by and between BROOKFIELD INVESTMENT FUNDS, a Delaware statutory trust (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (the “USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend Amended Exhibit A to the Agreement to add the Brookfield Real Assets Debt Fund; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Third Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BROOKFIELD INVESTMENT FUNDS U.S. BANCORP FUND SERVICES, LLC By: By: Name: Name: Title: Title: Third Amended Exhibit A to the Transfer Agent Servicing Agreement – Brookfield Investment Funds Name of Series Brookfield Global Listed Real Estate Fund Brookfield Global Listed Infrastructure Fund Brookfield U.S. Listed Real Estate Fund Brookfield Real Assets Securities Fund Brookfield Real Assets Debt Fund
